Citation Nr: 9923392	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-23 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999).

3.  Entitlement to disability compensation for back 
disability, loss of use of lower extremities, and loss of 
testicles, pursuant to the provisions of 38 U.S.C.A. §  1151, 
for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from July 1942 to March 1946, and who died in 
March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The appeal was previously remanded by the Board in October 
1997.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not plausible.

2.  The claim of entitlement to dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C.A. §  
1151 is not plausible.

3.  The claim of entitlement to disability compensation for 
back disability, loss of use of lower extremities, and loss 
of testicles, pursuant to the provisions of 38 U.S.C.A. §  
1151, for purposes of accrued benefits, is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
is not well grounded.  38 U.S.C.A. § 5107(a).

3.  The claim of entitlement to disability compensation for 
back disability, loss of use of lower extremities, and loss 
of testicles, pursuant to the provisions of 38 U.S.C.A. §  
1151, for purposes of accrued benefits, is not well grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the appellant's claims are 
well grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Multiple requests have been 
directed to the Michael Reese Hospital and Medical Center for 
records relating to any treatment provided the veteran from 
1986 to 1989.  Multiple letters have also been directed to 
the appellant regarding the failure of the medical center to 
forward the requested records and requesting the appellant to 
provide these records.  VA treatment records have been 
requested and received.  

There must be more than a mere allegation, the claim must be 
accompanied by evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, where a 
determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 94-95 (1992).  For the appellant's claim for 
service connection for the cause of the veteran's death to be 
well grounded, a disability which caused the veteran's death 
must be shown to have had an onset in service.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  This may be shown by lay or 
medical evidence.  There would also have to be competent 
evidence of a nexus between the inservice injury or disease 
and the veteran's death.  Such a nexus must be shown by 
medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

Service Connection - Cause of Death

Generally, the death of a veteran will be considered as 
having been due to service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312 (1998).

The March 1991 Certificate of Death reflects that the 
veteran's death was due to bowel obstruction as a consequence 
of widely metastatic carcinoma of the prostate.  An autopsy 
was not performed.  At the time of the veteran's death 
service connection was in effect for arteriosclerosis with 
hypertension, evaluated as 20 percent disabling, and 
hemorrhoidectomy, evaluated as noncompensably disabling.

Service medical records are silent for complaint, finding, or 
treatment with respect to cancer of the prostate and the 
competent medical evidence reflects that the veteran was 
first diagnosed with cancer of the prostate in July 1986.

It is not contended and there is no competent medical 
evidence that reflects that the veteran's prostate cancer or 
any metastatic carcinoma was manifested during a veteran's 
active service or within one year following discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 1998); 38 C.F.R. §§  3.307, 3.309 (1998).  
Therefore, prostate carcinoma and the subsequent metastases 
are not shown to have existed during service and carcinoma 
may not be presumed to have been incurred therein.  Id.

Further, there is no competent medical evidence that the 
veteran's service-connected disabilities contributed 
substantially or materially to his death, that they combined 
to cause his death, that they aided or lent assistance to the 
production of his death, or that they had a material 
influence in accelerating death.  All of the competent 
medical evidence is silent to any reference to any of the 
veteran's service-connected disabilities having any effect on 
the causation of his death.  In the absence of any competent 
medical evidence showing that there was a causal connection 
between service-connected disabilities and the disability 
that resulted in the veteran's death, the claim is not 
plausible.  On the basis of the above analysis, the 
appellant's claim for service connection for the cause of the 
veteran's death is not well grounded, and it must, 
accordingly, be denied.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).

1151

Pursuant to 38 U.S.C.A. § 1151, generally where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability 
compensation shall be awarded in the same manner as if such 
disability were service connected.

38 C.F.R. § 3.358 (1998), which was amended to comply with 
the Supreme Court's decision in Brown v. Gardner, 115 S.Ct. 
552 (1994), states in pertinent part that the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  Necessary consequences are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1)  
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2)  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3)  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran.  Necessary consequences are those that are certain 
to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined that at the time 
consent was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(1)(2)(3).

The veteran was seen at a VA facility in June 1986 about one 
week after a catheterization had been accomplished to relieve 
urine retention.  In July 1986 the veteran underwent prostate 
biopsy and transurethral resection of the prostate at a VA 
facility as well as a bone scan.  The diagnosis was 
stage D-2, adenocarcinoma of the prostate.  The evidence 
reflects that the veteran had suspicious areas on the ribs 
and pelvic areas.  He was offered to be placed on a Luprolide 
study but was hesitant and wished to be discharged home to 
think about the further treatment plan.

Private medical records reflect that the veteran received 
private hospital care in 1989, 1990, and 1991.  A July 1989 
hospital discharge summary from Michael Reese Hospital and 
Medical Center reflects final diagnoses including prostate 
cancer, status post transurethral resection and orchiectomy 
and extensive vertebral metastases with secondary cord 
compression at T7-8.

A May 1991 opinion from a VA staff physician reflects that 
the veteran's medical records had been reviewed.  This report 
reflects that according to the veteran's medical record the 
only problem following the VA operation in July 1986 was 
bladder spasm that responded to medical treatment.  The 
veteran was offered medical as well as surgical treatment for 
palliation of the disease but he did not agree with the 
treatment because of the possible side effect of impotency.  
He subsequently was treated privately and received 
orchiectomy and underwent radiation for spinal cord 
compression secondary to massive spinal column metastases.  
He subsequently received VA treatment using radiation.  The 
physician's opinion was that the veteran was diagnosed as 
having metastatic poorly differentiated carcinoma of the 
prostate.  In 1986, the VA treatment of the bladder outlet 
obstruction was treated properly and proper treatment for his 
cancer was offered.  The spinal cord compression was 
secondary to metastatic carcinoma and removal of his 
testicles was proper treatment for palliation of cancer of 
the prostate.

In this case, there is no competent medical evidence that the 
veteran's prostate cancer, his metastatic cancer, his back 
disability, his loss of use of lower extremities, or the loss 
of his testicles were related to any VA hospitalization, or 
any medical or surgical treatment or any alleged failure to 
treat, noting that treatment was offered and declined.  In 
this regard, we note that the appellant has offered her 
opinion that a spinal tap given in connection with surgery 
resulted in additional disability and that VA's treatment or 
failure to treat resulted in additional disability as well as 
the veteran's death.  However, she, as a lay person, is not 
qualified to furnish medical opinions or diagnoses.  See 
Espiritu.  The only competent medical evidence of record that 
addresses the effect of VA treatment does not indicate any 
relationship between any additional disability experienced by 
the veteran and VA's treatment.  Since the record is devoid 
of any competent, probative medical evidence that reflects 
that the veteran's back disability, loss of use of lower 
extremities, loss of testicles, or death were the result of 
VA hospitalization, medical or surgical treatment, regardless 
of fault, the appellant's claim does not plausibly meet the 
criteria for dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1151 or compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151, for purposes of accrued 
benefits.

The Board views its discussion in this case as sufficient to 
inform the appellant of the elements necessary to complete 
her application for benefits.  Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for the cause of the veteran's death not having 
been submitted, the appeal with respect to this issue is 
denied.

Evidence of a well-grounded claim for entitlement to 
dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 not having been submitted, 
the appeal with respect to this issue is denied.

Evidence of a well-grounded claim for entitlement to 
disability compensation for back disability, loss of use of 
lower extremities, and loss of testicles, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for purposes of accrued 
benefits, not having been submitted, the appeal with respect 
to this issue is denied.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 

